Citation Nr: 1223934	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  10-04 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In March 2012, the Veteran testified before a Veterans Law Judge, seated at the RO.  A written transcript of this hearing has been added to the claims file.  


FINDINGS OF FACT

1.  The Veteran had service in Vietnam during his active duty period.  

2.  Competent evidence has been presented establishing a current diagnosis of PTSD based on confirmed in-service stressors.  


CONCLUSION OF LAW

Posttraumatic stress disorder was incurred during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304(f) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.  

The Veteran seeks service connection for PTSD.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

38 C.F.R. § 3.304(f), the regulation governing the establishment of service connection for PTSD, was modified effective July 13, 2010.  See 68 Fed. Reg. 39843-52 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010) (correcting a clerical error in the Federal Register publication of July 13, 2010).  This change is effective for all PTSD claims, such as the present claim, currently pending before VA.  This change had the effect of liberalizing the evidentiary requirements for verification of a Veteran's claimed stressor.  As revised, 38 C.F.R. § 3.304(f)(3) provides a Veteran's lay testimony alone may establish the incurrence of an in-service stressor if such stressor is consistent with the circumstances of the Veteran's service, involves a fear of hostile military or terrorist activity, and is found by a VA psychiatrist or psychologist to be sufficient to support a diagnosis of PTSD.  Clear and convincing evidence to the contrary may, however, rebut such a presumption.  Id.  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a PTSD diagnosis will vary depending upon whether the appellant engaged in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat requires that the appellant have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  If VA determines the appellant engaged in combat with the enemy and his alleged stressor is combat related, then the lay testimony or written statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.  

If, however, VA determines either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  Id.   Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998) (wherein the U.S. Court of Appeals for Veterans Claims (Court) stated, "If the Veteran engaged in combat, his lay testimony regarding stressors will be accepted as conclusive evidence of the presence of in-service stressors").  If, however, the Veteran was not engaged in combat, he must introduce corroborative evidence of his claimed in-service stressors.  

The Veteran's DD Form 214 is negative for award of the Combat Infantryman's Badge, Purple Heart Medal, or similar decoration indicative of participation in combat.  Thus, there must be credible supporting evidence of record that the alleged stressors actually occurred, or that it involved a credible fear of hostile military or terrorist activity, in order to warrant service connection.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  The Veteran has alleged the occurrence of numerous stressful events while serving in Vietnam from September 1967 to August 1968, including coming under enemy fire while on base and while repairing U.S. pipelines running from naval ports to U.S. bases.  

Service personnel records confirm that the Veteran served in Vietnam from September 1967 to August 1968.  He served as a supply clerk, supply handler, and senior pump station operator with the 525th Quartermaster Company, attached to the 262nd Quartermaster Battalion.  Unit records for this unit confirm it was stationed in and around Cam Ranh Bay, among other locations.  These records also confirm that elements of the 262nd came under enemy mortar and recoilless rifle fire during the early months of 1968, resulting in several injuries and at least one fatality.  Historical records also confirm that the Tet Offensive began in January 1968, while the Veteran was serving in Vietnam.  Unit records indicate the 262nd was in yellow or red alert status during much of this period, with sporadic enemy contact.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the appellant need not submit evidence of personal participation in stressful events; he or she need only submit, or point the VA to, "independent evidence of the occurrence of a stressful event, [that] . . . implies his personal exposure."  Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002).  In the present case, that Board finds that such a burden has been met, and a stressor event is thus conceded.  

Numerous VA medical records, as well as a December 2011 Vet Center treatment summary, indicate a current diagnosis of PTSD.  The Board is cognizant that an October 2011 VA examination found a diagnosis of PTSD was not warranted; rather, an anxiety disorder was diagnosed by that examiner.  Nevertheless, the Vet Center treatment summary indicated the Veteran has been seen at the Center since March 2007, a period of over four years.  In light of the Vet Center examiner's more extensive interaction with the Veteran, his diagnosis is considered more accurate; thus, a current diagnosis of PTSD is conceded by the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical evidence is based in part on the medical expert's degree of personal examination of the patient).  Thus, in light of 38 U.S.C.A. § 5107, the Board finds the award of service connection for PTSD is warranted.  

In granting the Veteran service connection for PTSD, the Board notes the aforementioned revisions to 38 C.F.R. § 3.304(f)(3).  Generally, where compensation is awarded pursuant to a liberalizing law, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing regulation.  38 C.F.R. § 3.114(a).  In the present case, however, the Board bases its grant of service connection for PTSD on the prior version of 38 C.F.R. § 3.304 as it pertains to such claims.  Thus, the assignment by the RO of an effective date prior to July 13, 2010, in the implementation of his decision is not precluded by law.  


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


